Citation Nr: 0842984	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-38 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for the residuals of 
scalp laceration (scars).

3.  Entitlement to service connection for the residuals of 
facial lacerations (scars).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for the residuals of 
cervical strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2005 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio.  That action denied service connection for headaches, 
sleep apnea, blurred vision, and residuals of lumbar strain, 
cervical strain, dislocated left shoulder and scalp and 
facial lacerations.

The veteran was afforded a videoconference hearing in May 
2007 at the RO before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.  
Following the veteran's testimony, the Board determined that 
additional development was needed with respect to the issues 
on appeal.  Thus, in July 2007, the claim was remanded.  

Subsequent to the July 2007, the veteran underwent medical 
examinations in February 2008.  The results of those 
examinations were forwarded to the Appeals Management Center 
(AMC) for review.  The AMC then granted service connection 
for lumbar strain, the residuals of a dislocated left 
shoulder, left lower extremity radiculopathy, and 
blepharaospasm (blurred vision).  This occurred in June 2008.  
As such, these issues are no longer before the Board on 
appeal.  The remaining five issues are still before the Board 
since service connection was not granted for these conditions 
and disabilities.  

The issues of entitlement to service connection for sleep 
apnea and a neck disability are addressed in the REMAND 
portion of the decision below and they are REMANDED to the RO 
via the AMC, in Washington, DC.  VA will notify the appellant 
if further action is required.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in the decision portion of this 
Decision/Remand.  

2.  Medical evidence showing that the veteran currently has 
scars of the face and scalp that are the residuals of 
lacerations to both of these body areas has not been 
presented.  

3.  Although the veteran now suffers from headaches, medical 
evidence etiologically linking these headaches with the 
veteran's military service or any incidents therein has not 
been presented.  


CONCLUSIONS OF LAW

1.  Service connection for the residuals of a scalp 
laceration (scars) is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  Service connection for the residuals of facial 
lacerations (scars) is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  Service connection for headaches is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that while stationed at Camp Lejeune, 
North Carolina, the veteran was involved in a motor vehicle 
accident.  The veteran contends that as a result of this 
accident, he was cut on his face and scalp which, in turn, 
produced scars that he still has.  He further maintains that 
since the time of this accident, he has suffered from 
headaches.  He now asks that service connection be granted 
for these residual disabilities.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in April 2004.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record indicates that the veteran 
underwent VA medical examinations in February 2008.  The 
results of those examinations have been included in the 
claims folder for review.  Given the foregoing, the Board 
finds that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the veteran's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself to this opportunity and 
May 2007, he did provide testimony before the Board with 
respect to his respective disabilities.  With his testimony, 
the veteran described the injuries that occurred while he was 
in service, the treatment he received during service, and the 
manifestations and symptoms produced by each condition since 
he was released from the US Marine Corps.  The appellant was 
given notice that the VA would help him obtain evidence but 
that it was up to the appellant to inform the VA of that 
evidence.  During the course of this appeal, the appellant 
has proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

As stated above, the veteran contends that as a result of a 
number of incidents while in service, he suffered cuts and 
lacerations to the face and scalp.  He further maintains that 
the accidents he was a party thereto has produced headaches 
from which he still suffers therefrom.  The Board recognizes 
the fact that while the veteran was in service, he was 
involved in an automobile accident.  Said incident occurred 
in April 1987.  The service medical records indicate that he 
injured his left arm and left shoulder.  There is no mention 
on the service medical treatment record that the veteran 
received treatment for any cuts or lacerations of the face or 
scalp.  Nevertheless, in June 1989, the veteran did receive 
treatment for a laceration of the scalp.  The treatment 
consisted of stitches.  However, per the medical treatment 
records, there is no indication that the laceration resulted 
in a scar or scars.  The remaining portion of the veteran's 
service medical records are negative for any treatment for 
cuts or lacerations.  It is further noted that the same 
records are silent for complaints of or treatment for any 
type of headaches (migraines or tension-type).  The end of 
service examination did not mention any type of scars or 
headaches.  

The veteran's post-service medical records do show that he 
has received treatment for headaches.  These headaches have 
been classified as tension-type headaches.  The veteran's 
private caregivers have not linked the veteran's headaches 
with his military service or any incidents therein.  
Moreover, they have not associated the headaches with any 
disability or condition that may be service-connected.  

Notwithstanding the above, in February 2008, the veteran 
underwent a VA General Examination.  The examiner was asked 
to comment on the etiology of the veteran's claimed headaches 
and also whether there were scars present on the veteran's 
face and scalp.  Upon completion of the physical exam of the 
veteran, the doctor wrote that there was no evidence of scars 
on either the face or scalp.  In other words, the lacerations 
the veteran may have experienced while in service did not 
leave any scars upon healing.  With respect to the veteran's 
headaches, in an Addendum to the VA General Examination, the 
examiner wrote:

A review of the C-file showed that the 
veteran has had headaches all his life 
before he jointed the service.  He still 
has migraine headaches or tension 
headaches.  This is not likely caused by 
his military service and there is no 
aggravation of this condition due to his 
service.  

The veteran has not submitted any additional medical 
evidence, including unretouched colour photographs, that 
would confirm the existence of scars on either his face or 
his scalp.  Additionally, the veteran has not proffered any 
rebuttal medical evidence indicating that the veteran's 
headaches were caused by or the result of his military 
service or any incidents therein or a service-connected 
disability, or, alternatively, that they were aggravated by 
his service.  

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that his headaches were 
caused by or the result of his military service, or 
alternatively, that they were aggravated by his military 
service.  He also maintains that he has scars on his face and 
scalp that are related to his time in the Marine Corps.  

Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, from either a private 
physician or a government physician, which would establish an 
etiological link between the claimed headaches with his 
military service.  Moreover, the medical evidence also does 
not show that the veteran now actually has scars of the scalp 
or face.  In addition to this, none of the medical 
caregivers, either private or VA, has concluded that the 
veteran had headaches that pre-existed service and were 
aggravated by or became worse as a result of his service.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he suffers from headaches or that he thought he had scars of 
the face and/or scalp.  However, he is not competent to say 
that he has an actual disability that is related to his 
service or to a condition he suffered therefrom while he was 
in service or that it is related to a service-connected 
disability.  In other words, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not support the 
veteran's assertions, and as such, service connection for 
scars of the face and scalp, along with headaches, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  The Board has considered the applicability 
of the benefit-of- the-doubt doctrine.  However, as there was 
no approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  The veteran's claim is thus denied. 


ORDER

1.  Entitlement to service connection for headaches is 
denied.

2.  Entitlement to service connection for the residuals of 
scalp laceration (scars) is denied.

3.  Entitlement to service connection for the residuals of 
facial lacerations (scars) is denied.


REMAND

The remaining two issues on appeal involve sleep apnea and 
the residuals of cervical strain.  In the July 2007 Board 
Remand, the AMC was specifically directed to conduct a 
medical examination with respect to these two claimed 
conditions and obtain an etiological opinion concerning the 
veteran's sleep apnea and neck condition.  The veteran did 
undergo medical examinations in February 2008.  However, 
comments were not made with respect to either sleep apnea or 
a neck disability.  In other words, while the Board made the 
request for an examination with respect to these claimed 
disorders, the AMC did not ensure that such an examination 
was accomplished.  The Board is obligated by law to ensure 
that the RO/AMC complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, 
the claim must be returned to the AMC and a new examination 
scheduled so that the necessary and required medical 
information will be before the Board before its makes a final 
determination with respect to the veteran's claim.  
Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should arrange for the 
veteran to be examined by the appropriate 
specialists in order to determine whether 
the veteran now suffers from a neck 
disability and sleep apnea, and the 
etiology of these two claimed conditions.  
Specifically, the examiners should be 
asked to comment on whether the veteran's 
purported sleep apnea and cervical spine 
condition is related to or was caused by 
his military service or a service-
connected disability.  Each examiner is 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any in-service disease or 
injury or to his service in general.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

2.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


